DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. (US 7,175,613).
With reference to claim 1, Sugiyama et al. (hereinafter “Sugiyama”) discloses an  absorbent article comprising: 
a) a longitudinal direction and a transverse direction (figure 6); 

b) a longitudinal centerline and a transverse centerline (see annotated figure 6 below); 
c) an anterior region, a posterior region, and a central region positioned between the anterior region and the posterior region (see annotated figure 6 below); 
d) an anterior region transverse direction end edge, a posterior region transverse direction end edge, and a pair of longitudinal direction side edges extending between and connecting the anterior region transverse direction end edge and the posterior region transverse direction end edge (see annotated figure 6 below); 
e) a topsheet layer (upper layer 45N) defining a body facing surface of the absorbent article (figure 27), a liquid impermeable layer (13) defining a garment facing surface of the absorbent article, and an absorbent core (43) positioned between the topsheet layer and the liquid impermeable layer (figure 27); and 
f) an exudate management layer (lower layer 45N) in fluid communication with the topsheet layer (upper layer 45N); 
the exudate management layer comprising a first opening and a second opening (see annotated figure 27 below), wherein at least one of the first opening or the second opening is further connected to a barrier component via a barrier component fold (44), the barrier component extending from the barrier component fold in the longitudinal direction towards the posterior region of the absorbent article as shown in figures 26-35. 
[AltContent: textbox (side edge)][AltContent: arrow][AltContent: textbox (anterior region transverse direction end edge)][AltContent: arrow][AltContent: textbox (posterior region transverse direction end edge)][AltContent: arrow][AltContent: textbox (central region)][AltContent: textbox (anterior
region)][AltContent: textbox (posterior region)][AltContent: ][AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    837
    636
    media_image1.png
    Greyscale


[AltContent: textbox (first component)][AltContent: arrow][AltContent: textbox (second opening)][AltContent: textbox (first opening)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    706
    724
    media_image2.png
    Greyscale





As to claim 2, Sugiyama discloses an absorbent article wherein the exudate management layer comprises a first component at least partially defining the first opening and the second opening as shown in annotated figure 27 above. 
Regarding claim 4, Sugiyama discloses an absorbent article wherein the exudate management layer is positioned on the body facing surface of the topsheet layer as shown in figure 27. 
With reference to claim 5, Sugiyama discloses an absorbent article wherein the exudate management layer is positioned between the topsheet layer (upper layer 45N) and the absorbent core (43) as shown in figure 27. 
As to claim 6, Sugiyama discloses an absorbent article further comprising an acquisition layer (36). 
As to claim 10, Sugiyama discloses an absorbent article further comprises an opposing pair of containment flaps extending in the longitudinal direction of the absorbent article as shown in figure 5.
[AltContent: textbox (containment flaps)][AltContent: textbox (containment flaps)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    624
    574
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, 7-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seyler et al. (US 2011/0183109) as evidenced by Sugiyama et al. (US 7,175,613).
With reference to claim 1, Seyler et al. (hereinafter “Seyler”) discloses an  absorbent article including a longitudinal direction (x), and a transverse direction (y) as set forth in [0036]  The article further comprises a topsheet layer (12) in direct contact with a wearer’s skin [0017], a liquid impervious, garment facing [0018] backsheet [16] and an absorbent core positioned therebetween [0002] wherein the article includes an exudate management (i.e., transfer) layer (15) in fluid communication with the topsheet layer as shown in figure 1.
The transfer layer includes a plurality (at least first and second) openings (18,25) wherein these openings are connected to a barrier component (23) via a barrier component fold (see annotated figure 1 below) where the barrier component extends across length of the article thereby providing the fold in a longitudinal direction towards a posterior region of the absorbent article as set forth in [0036].
[AltContent: arrow][AltContent: textbox (barrier component (primary) fold or secondary fold)][AltContent: textbox (barrier component (primary) fold or secondary fold)][AltContent: arrow][AltContent: textbox (first opening)][AltContent: textbox (second opening)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    342
    805
    media_image4.png
    Greyscale


The difference between Seyler and claim 1 is the explicit recitation that the absorbent article includes a longitudinal centerline, a transverse centerline, an anterior region, a posterior region, a central region posited between the anterior and posterior region, an anterior region transverse direction end edge, a posterior region transverse direction end edge and a pair of longitudinal direction side edges extending between and connected the end edges.
	While Seyler doesn’t specifically name these elements, one of ordinary skill in the art at the time of the invention would have understood that these elements are naturally present in absorbent article structures, especially diapers, as disclosed by Seyler in [0002] as evidenced by the diaper structure of Sugiyama as shown in figure 6 above. 
As to claim 3, Seyler discloses the exudate management layer (15) comprises a first component at least partially defining the first opening and a second component at least partially defining the second opening wherein the second component is connected to the first component via a primary fold as set forth in annotated figure 1 above. 

Regarding claim 12, Seyler discloses an absorbent article wherein the absorbent core comprises a body facing surface and projections (28) extending away from the body facing surface of the absorbent core as shown in figure 1`. 
With reference to claim 13, Seyler discloses an absorbent article wherein the barrier component comprises at least one opening as shown in annotated figure 1 above. 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugiyama et al. (US 2007/0088302) provides an absorbent article including a SCS layer with first and second apertures separated by an inter-opening region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781